Title: Louis H. Girardin to Thomas Jefferson, 11 March 1819
From: Girardin, Louis Hue
To: Jefferson, Thomas


          
            Dear and Respected Sir,
            Staunton, March 11th, 1819.
          
          It was natural for me, who well know Your goodness, to anticipate what You mention in respect to Mr Chaudron.
          I fear I did not intelligibly request the loan of that vole of Botta, which contains the speeches on the subject of the Declaration of Independence. I am advised to translate those speeches, as specimens &c.
          The Editor of the P. folio has awkwardly misapplied some observations on the circumstances under which Botta wrote. This I have seen with regret; but Your good opinion of this historian’s fervor in the cause of sound principles, and of liberty, comforts me. It dispels every alarm—I am resolved on translating him, if the Loan of his work be not an inconvenience to You.
          
            With ardent wishes for Your continued health and happiness, and with affectionate Respect, I salute You.
            L. H. Girardin
          
        